DETAILED ACTION
This Final action is responsive to communications: 08/30/2022.
Claims 1, 3-9, 12, and 15-20 are pending after inclusion of the present amendment. Claims 2, 10, 11, 13, and 14 are cancelled. Claims 1, 3-9, 12, and 15-20 are amended.. Claims 1 and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


No Priority
4.	No priority claimed as of this O.A date. See ADS.

No Information Disclosure Statement
5.	No IDS has been filed as of this Office action date. If applicable, applicant is reminded of the duty to disclose material information under 37 C.F.R. 1 .56 (See for example e.g. 37 C.F.R. § 1.56(c)(1 ) and 37 C.F.R. § 1.56(c)(3)).

Claim Objections
6. 	Claims  15-20 are objected to because of the following language informalities (problems that don’t rise to the level of causing the claim to be indefinite as best understood by examiner). Such issues can are subject to multiple interpretations, the language is objected to: 

Claim 15, line 8 recites “…by a first time of a write operation…” which appears 

to contain spelling  typo and additionally contain language/ grammatical  vagueness, 

inaccuracy. Correction is required. Use of language such as “…during first time…” can 

be used to mitigate clarity issue. Correction  is required.

	Claim 16, lines line 5 recites “…the firs time..” which appears to contain spelling 

typo and additionally contain language/ grammatical vagueness, inaccuracy. Correction 

is required.

All dependent claims inclusive of claims 15-20 are objected under this category.



Applicant is requested to check all claims (Claims 1, 3-9, 12, and 15-20)  for informality, language issues (e.g. antecedent, redundant limitations, language issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 15, 18-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by YOSHIDA et al. (US 2013/0193507 A1).
Regarding independent claim 15,  YOSHIDA teaches a method (write back process, see para [00129], see Fig. 8 and Fig. 14) comprising: 
activating a pull-down portion of a sense amplifier (nmos portion of Fig. 8: CC) in response to being supplied with a first power potential (Fig. 8: CSN) via a first transistor (Fig. 8: SANT transistor) coupled to the sense amplifier (Fig. 8: CC) and activating a pull-up portion (pmos portion of Fig. 8: CC) in response to being supplied with a second power potential (Fig. 8: CSN) via a second transistor (Fig. 8: SAP1T transistor) coupled to the sense amplifier (see Fig. 14: SANT, SAP2T); and
providing, by a control circuit (para [0047]: controller), by a first time of a write operation (para [0129]: data write back operation), a first sense signal (Fig. 14: SANT) to the sense amplifier to control the sense amplifier to amplify data by activating the pull-down portion (nmos portion of Fig. 8: CC) with supplying the first power potential (Fig. 8: CSN) with the first sense signal (see timing of Fig. 14: SANT. See e.g. Fig. 14: “PRECEDING DRIVE BY NMOS”) and 
inactivating the pull-up portion without supplying the second power potential with a second sense signal (Fig. 14: SAP1T is inactivated during e.g. Fig. 14: “PRECEDING DRIVE BY NMOS”).
Regarding claim 18,  YOSHIDA teaches the method of claim 15, further comprising:
controlling, by the control circuit, in a read operation, the sense amplifier to amplify data by activating both the pull-up portion and pull-down portion substantially at the same time (See Fig. 16 biasing during overall read: “SIMULTANEOUSLY DRIVE NMOS AND POMOS”, see SANT, SAP activation).
Regarding claim 19,  YOSHIDA teaches the method of claim 15, wherein a first transistor is between the pull-down portion of the sense amplifier and a first voltage node supplied with the first power potential, and a second transistor is between the pull-up portion of the sense amplifier and a second voltage node supplied with the second power potential (See Fig. 8 circuitry configuration).
Regarding claim 20,  YOSHIDA teaches the method of claim 19, further comprising: bringing, by the control circuit, in the first time of the write operation (write back operation), the first transistor (Fig. 8: SANT transistor) into an ON state while the second transistor (Fig. 8: SAP1T transistor) is kept into an OFF state (see Fig. 14 timing diagram and timing of signals SANT, SAP1T)

Allowable Subject Matter
Claims 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any associated claim informality must be over-come.
Claims 1, 3-9, 12 are indicated as allowable. 
Regarding claims , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Response to Arguments
Prior art rejections of claims 1, 3-9, and 12 are withdrawn. See New prior art rejections of claims 15, 18-20. Applicant’s arguments with respect to claim(s) 15, 18-20.  have been considered but are primarily  moot because the new ground of rejection added based on newly added references. 
Based on persuasive arguments, specification objections are withdrawn.
Based on claim amendments, previous 112(a), and 112(b) rejections are withdrawn.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
US 5295100 A: Fig. 1 –Fig. 4 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825